
	
		II
		111th CONGRESS
		1st Session
		S. 257
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Whitehouse (for
			 himself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, to disallow
		  certain claims resulting from high cost credit debts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Credit Fairness
			 Act.
		2.Effects of high cost
			 credit on bankruptcy proceedings
			(a)DefinitionsSection
			 101 of title 11, United States Code, is amended—
				(1)by redesignating
			 paragraph (27B) as paragraph (27C); and
				(2)by inserting
			 after paragraph (27A) the following:
					
						(27B)The term
				high cost consumer credit transaction means an extension of credit
				by a creditor (as defined in section 103 of the Truth in Lending
				Act (15 U.S.C. 1602(f))), resulting in a consumer debt that has an applicable
				annual percentage rate (as determined in accordance with section 107(a) of the
				Truth in Lending Act (15 U.S.C. 1606(a)), and including costs and fees incurred
				in connection with the extension of such credit) that exceeds, at any time
				while the credit is outstanding, the lesser of—
							(A)the sum of 15
				percent and the yield on United States Treasury securities having a 30-year
				period of maturity; or
							(B)36
				percent.
							.
				(b)Disallowance of
			 claimsSection 502 of title 11, United States Code, is amended by
			 adding at the end the following:
				
					(l)Notwithstanding
				subsections (a) and (b) of this section, the court shall disallow any claim
				arising from a high cost consumer credit transaction for the purpose of
				distribution under this
				title.
					.
			3.ExclusionSection 707(b) of title 11, United States
			 Code, is amended by adding at the end the following:
			
				(8)Paragraph (2) shall not apply in the
				case of a debtor who has any debts arising from a high cost consumer credit
				transaction.
				.
		
